Citation Nr: 9908981	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder(PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy.   

3.  Entitlement to service connection for benign prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1968 
to June 1970 and from October 1980 to April 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  A July 1982 rating decision denied service connection for 
PTSD, and that decision became final when the appellant did 
not timely file an appeal from the decision after receiving 
notification thereof in August 1982.  

2.  Because the evidence received since the July 1982 rating 
decision does not show that the appellant has PTSD, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  

3.  There is no competent evidence that shows the appellant 
currently has peripheral neuropathy.  

4.  Benign prostatic hypertrophy was initially shown during 
the appellant's second period of active military service.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the July 1982 rating 
decision is not new and material, and the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1998).  
2.  The appellant has not submitted a well-grounded claim for 
service connection for peripheral neuropathy.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1998).  

3.  Benign prostatic hypertrophy was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has PTSD as a result of the 
traumatic events to which he was exposed while in Vietnam.  
He also claims that his exposure to Agent Orange in Vietnam 
caused him to develop benign prostatic hypertrophy and 
peripheral neuropathy.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, including personality 
disorders, as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. § 3.303(c).  As noted by the Court, 
personality disorders are developmental in nature and not 
entitled to service connection; as a matter of law there is 
no compensable rating disability.  Beno v. Derwinski, 
3 Vet.App. 439, 441 (1992).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

I.  PTSD

A claim for service connection for PTSD was previously denied 
by a July 1982 rating decision that became final when the 
appellant did not file a timely appeal of the decision after 
receiving notification thereof in August 1982.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims held that the two-step process set out in Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991), for reopening claims 
became a three-step process under the holding by United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for varicose veins of the legs 
was last finally denied by the July 1982 rating decision.  

The evidence of record at the time of the July 1982 rating 
decision included the appellant's DD 214, which indicated 
that he had been awarded the Air Medal and the Combat 
Infantryman Badge, and his service medical records, which 
showed a diagnosis by PTSD by a behavioral science specialist 
in February 1981 (after hearing the appellant's complaint of 
being extremely nervous all of the time), and a subsequent 
February 1981 notation that indicated the appellant had a 
complaint of nervous nightmares.  However, separation 
examinations from each period of service, conducted in April 
1970 and April 1981, respectively, revealed normal findings 
on psychiatric evaluation.  

Also considered by the RO in July 1982 were the following: a 
report of an Agent Orange examination performed in March 1981 
that included an impression of a history of a nervous 
condition diagnosed as delayed stress syndrome; a June 1981 
VA outpatient record that indicated the appellant was 
experiencing depression and anxiety; and a report of VA 
hospitalization for four days in May 1982 that showed an 
assessment of possible delayed stress syndrome at induction 
and a diagnosis of a mixed personality disorder at discharge.  

Service connection was denied for PTSD by the July 1982 
rating decision on the basis that the evidence did not 
demonstrate that the appellant had PTSD, but, rather, 
indicated that he had a personality disorder, for which 
service connection could not be granted under 38 C.F.R. 
§ 3.303(c).  

The evidence submitted since the July 1982 rating decision 
includes the appellant's contentions and an April 1993 VA 
outpatient record that indicates he had a history of PTSD and 
was experiencing increased stress and nervousness.  While 
this evidence is new, in that it was not previously of 
record, it is cumulative of the evidence considered in July 
1982 because it reveals that the appellant experiences 
nervousness, a fact that was evident in July 1982.  However, 
it is not material because it does not offer any competent 
evidence that he has PTSD.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claim that he has PTSD, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
a diagnosis of PTSD.  His lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing he 
has PTSD.  Consequently, the Board cannot accord any 
probative value to his statements regarding his claim that he 
has PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Because the appellant has not furnished any competent 
evidence since the July 1982 rating decision which 
demonstrates the presence of PTSD, the Board finds that he 
has not presented any additional evidence so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board cannot reopen his claim 
for service connection for PTSD, as he has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

II.  Peripheral Neuropathy

The United States Court of Appeals for the Federal Circuit 
recently determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for peripheral neuropathy.  There has not been any 
competent medical evidence submitted which shows that the 
appellant has peripheral neuropathy.  Therefore, the claim 
for service connection for peripheral neuropathy fails to met 
the first element required for a well-grounded claim under 
Caluza.  The fact that the appellant's active duty included 
service in Vietnam during the Vietnam era is immaterial in 
light of the absence of the disorder that he claims was 
caused by Agent Orange exposure.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding peripheral neuropathy, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding a 
diagnosis of peripheral neuropathy.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has not met his burden of presenting evidence that 
his claim for service connection for peripheral neuropathy is 
plausible or otherwise well grounded.  Therefore, it must be 
denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in February 1997.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for peripheral 
neuropathy on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

III.  Benign Prostatic Hypertrophy

Service medical records show that the appellant was found to 
have an enlarged prostate at the March 1981 Agent Orange 
examination, and mild benign prostatic hypertrophy was 
diagnosed.  Although there is no medical evidence showing 
treatment for benign prostatic hypertrophy since it was 
diagnosed in March 1981, which was during the appellant's 
second period of active military service, the Board finds 
that the manifestation of the disorder during service is 
sufficient to warrant service connection.  Therefore, service 
connection is granted for benign prostatic hypertrophy.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
claim remains denied.  

The claim for service connection for peripheral neuropathy is 
denied.  

Service connection is granted for benign prostatic 
hypertrophy.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


